Citation Nr: 0422016	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The deceased veteran had active military service from 
December 1942 to December 1945, including combat service in 
World War II.  The veteran was recalled to active service 
from April 1951 to August 1953 during the period of the 
Korean Conflict.  The current appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied appellant's 
claim for service connection for cause of the veteran's death 
and her claim to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318.

The issue of service connection for cause of the veteran's 
death is addressed in the REMAND portion of this document.  
That issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2001.  

2.  At the time of the veteran's death, he had service 
connection for the following disabilities: post traumatic 
stress disorder (100 percent disabling effective June 29 
2000, (this rating was raised after his death) previously 50 
percent disabling effective November 12, 1998) and left 
urethral calculus (10 percent disabling effective May 7, 
1998, previously noncompensable effective August 17, 1953).  
Appellant's combined service-connected disability was 60 
percent prior to June 29, 2000, and 100 percent after June 
29, 2000.  (Again the increase to 100 percent was assigned 
after his death.)

3.  The deceased veteran was not a prisoner of war.  He was 
not rated 100 percent service connected, nor was a total 
rating based on individual unemployability in effect for 10 
years prior to death.  He was assigned special monthly 
pension benefits, based largely on non-service connected 
pathology from 1974.


CONCLUSION OF LAW

The criteria for payment of Dependency & Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA, 
so the VCAA applies to the period during which this claim was 
adjudicated.  However, claims for Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
are determined on the basis of the service-connected 
disabilities that a veteran had at the time of his or her 
death; there is no additional evidence that a claimant could 
submit that would be relevant to the outcome of the case.  In 
cases where the law, and not the evidence, is dispositive, 
the VCAA is not for application.  Mason v. Principi, 16 Vet. 
App. 129 (2002); VAOPRCPREC 2-2004 (March 9, 2004).  Further, 
VA will refrain from or discontinue providing assistance for 
an application for benefits to which the claimant is not 
entitled as a matter of law.  38 C.F.R. § 3.159(d)(3) (2003).    

There is no further action to be undertaken to comply with 
the VCAA or its implementing regulations.  The Board will 
accordingly adjudicate the issue, since doing so poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Factual Background

The deceased veteran's service record is on file.  The 
veteran was not a prisoner of war.  The veteran was 
discharged from his first period of active service in 
December 1945, and from his second period of active service 
in August 1953.

The veteran died on February [redacted], 2001. 

At the time of the veteran's death, he had service connection 
for two disabilities: post traumatic stress disorder (rated 
as 50 percent disabling effective November 12, 1998, 
increased (after his death) to 100 percent disabling 
effective June 29, 2000) and left urethral calculus (rated as 
noncompensable effective August 17, 1953, increased to 10 
percent disabling effective May 7, 1998).  

The veteran's combined service connected disability was 
noncompensable effective August 17, 1953.  This increased to 
10 percent effective May 7, 1958, and to 60 percent effective 
November 12, 1998.  His combined service connected disability 
increased again to 100 percent effective June 29, 2000.  
Again, the increase was made for accrued benefits purposes 
after his death.

In addition to service-connected disabilities, the veteran 
had nonservice-connected disabilities for residuals of 
cerebral vascular accident (100 percent disabling) and 
residuals of fractured left leg and heel (30 percent 
disabling), both effective from the 1970's. 

In addition to compensation for his service-connected 
disabilities, the deceased veteran was assigned special 
monthly pension on account of need of regular aid and 
attendance, beginning in 1974.  He was awarded special 
monthly compensation based on housebound status for accrued 
benefits purposes, effective June 29, 2000.

The deceased veteran did not receive total disability due to 
individual unemployability (TDIU).

III.  Analysis

Dependency and Indemnity Compensation (DIC) may be paid to 
the surviving spouse or children of a veteran who died of a 
nonservice-connected cause in the same manner as if the 
veteran's death were service-connected.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2003).  Such DIC is payable 
under the following circumstance: the veteran's death may not 
be a result of the veteran's own misconduct, and at the time 
of the veteran's death the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was (1) rated by VA as totally disabling for 
a continuous period of at least 10 years prior to the 
veteran's death; or (2) rated by VA as totally disabling 
continuously since the veteran's release from active duty and 
for at least 5 years immediately  preceding the veteran's 
death; or (3) rated by VA as totally disabling for a 
continuous period of at least one year immediately preceding 
death, if the veteran was a former prisoner of war who died 
after September 30, 1999.

In this case, the deceased veteran's service-connected 
disabilities do not meet the criteria for an award of DIC.  
The veteran was discharged from his second tour of active 
duty in August 1953.  He was rated as 100 percent disabled 
for his service-connected disabilities effective June 29, 
2000, just eight months prior to his death and 47 years after 
his discharge from service.  This does not satisfy any of the 
three alternative criteria for DIC under the provisions of 38 
U.S.C.A. § 1318.  

The veteran was rated 100 percent disabled for a nonservice-
connected disabilities effective February 1976, but 
nonservice-connected disabilities are not considered toward 
an award of DIC.  

Ratings as totally disabling, for the purpose of entitlement 
to DIC, include total disability ratings based on 
unemployability (TDIU) under the provisions of 38 C.F.R. 
4.16.  38 C.F.R. § 3.22(c) (2003).  The deceased veteran was 
not receiving TDIU at the time of his death.  TDIU 
accordingly does not help appellant satisfy the criteria for 
DIC.

The deceased veteran received special monthly compensation 
based on housebound criteria, effective June 2000.  He was 
also assigned special monthly pension on account of need of 
regular aid and attendance effective June 1974.  The pension 
award, however, is based on the non-service connected 
disorders.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence shows that the deceased veteran's service-connected 
disabilities do not meet the criteria required for an award 
of DIC under the provisions of 38 U.S.C.A. § 1318.  The 
evidence thus preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.  


ORDER

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.


REMAND

As noted above, the VCAA is applicable to the development of 
this claim.  The VCAA requires VA to notify a claimant of the 
provisions of the VCAA and also to notify the claimant of the 
evidence necessary to develop her claim.  As part of the 
notice, VA is to specifically inform the claimant, and the 
claimant's representative if any, of which portion of the 
evidence, if any, VA will obtain, and which portion, if any, 
the claimant must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Also, notice consistent with 38 
U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide, and (4) request 
or tell that claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
states that VA must obtain a medical opinion when necessary 
to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159 (c)(4) (2003).  The Board has determined that 
a medical opinion is needed in order to adjudicate the issue 
of service connection for cause of death.

According to the death certificate, the veteran died of 
pneumonia consequent to kidney failure.  Since the veteran 
had a service-connected disability related to the kidney 
(left urethral calculus, rated as 10 percent disabling), VA 
must consider whether the service-connected disability was a 
contributing cause of the veteran's death, or whether it was 
unrelated to the kidney failure that developed.  RO 
instructed appellant to obtain a statement from the veteran's 
doctor in regard to the question of whether the left urethral 
calculus was a contributory cause of the veteran's death, but 
appellant was unable to procure such a statement as the 
doctor did not respond.  As a result, the VA will attempt to 
obtain additional records and have them evaluated for an 
opinion.  

In that regard, it is noted on the terminal hospital summary 
that the details of how the veteran was found were in the 
doctor's initial note.  Thus, it appears that there are 
additional records surrounding the terminal hospitalization 
that should be obtained.  All records will be requested, to 
include laboratory studies to ascertain whether recurrent 
kidney stones were indicated.

Additionally, it has been reported that the veteran was being 
seen 2-3 times a week by the VA.  It is not clear that all VA 
medical records have been obtained.  Such records collection 
would be indicated prior to entry of an opinion.

In another matter, appellant has submitted a letter to VA in 
which she asserts that the deceased veteran slipped and fell 
due to anxiety related to his service-connected PTSD.  
Appellant theorizes that this establishes service connection 
for cause of death, since the fall caused the veteran to be 
hospitalized, and during the hospitalization the veteran 
contracted pneumonia and died.  As noted, the circumstances 
of the initial presentation to the private facility where he 
died are found in the doctor's initial note that is not on 
file.  This should be obtained for review given this theory 
of the case.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  RO should furnish the appellant and 
her service representative a letter 
notifying them of the VCAA and its 
duties to notify and assist, 
specifically as regards the cause of 
death claim currently on appeal.  The 
letter should include a description of 
the evidence necessary to substantiate 
the claim, a statement of the evidence 
still needed to substantiate the claim, 
if any, and the respective 
responsibilities of VA and appellant in 
obtaining such evidence.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003); see 
also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, she should 
be told to submit everything that she 
has concerning the claim.  38 C.F.R. 
§ 3.159.  Specifically, she should be 
asked to provide a release of 
information concerning all records 
related to the terminal 
hospitalization.  Thereafter, all 
records, including nurses' notes, 
doctors' orders, laboratory results, 
and doctor's initial notes should be 
requested.  Moreover, the appellant 
should, as needed, identify the VA 
facility(ies) wherein the veteran was 
treated.

2.  RO should obtain the private 
records requested above and obtain 
copies of original records of all VA 
treatment rendered to the veteran since 
1998.  If there is a request for 
records that is unsuccessful, then 
there should be documentation in the 
claims file as to the attempts made.

3.  Thereafter, the claims file and all 
records associated therewith should be 
forwarded to an appropriate VA 
physician for entry of a medical 
opinion.  Specifically, the examiner 
should enter an opinion as to whether, 
at the time of the veteran's death, 
there is indication of recurrent kidney 
stones or other activity of the service 
connected kidney disorder.  It should 
be indicated whether the service 
connected kidney pathology is in any 
way related to the kidney failure 
implicated in death.  If there is 
evidence of activity, it should be 
described.  If there is no indication 
of activity, that should be set forth 
in detail.  If a response cannot be 
entered without resort to speculation, 
that too should be set forth.  If the 
etiology of the kidney failure can be 
determined, that should be set forth.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim, as indicated.  To 
ensure compliance with all notice and 
the duty-to-assist provisions, RO 
should conduct a de novo review of all 
evidence of record.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and her representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



